The Court:
The indictment charges that the defendant committed the crime of .mayhem, by biting off with his teeth a portion of the left ear of one M., and thereby disabled and disfigured said ear.
The Penal Code, § 203, makes the disabling or disfiguring of a member of the body of a human being mayhem. It is alleged in this indictment that the said M. is a human being, and that his left ear is a member of his body. We think that the allegations of the indictment are sufficient to constitute the crime of mayhem, and that the demurrer was improperly sustained.
Order reversed, with direction to the Superior Court of Colusa County to overrule said demurrer,